Title: To George Washington from Henry Knox, 6 October 1794
From: Knox, Henry
To: Washington, George


        
          My dear Sir
          Philadelphia 6 Oct. 1794
        
        I arrived here the last Evening. It has been a circumstance of inexpressible regret to me, tha[t] an extraordinary course of contrary winds detained me longer than I expected.
        Permit me to request the favor by the return of the express, that I may wait upon you at Carlile or elsewhere, until the painful task upon which you are shall be adjusted. I am with perfect respect and affection Your obedient Servant
        
          H. Knox
        
      